DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
In claim 7, line 3; please amend ‘imputting’ to read “inputting”.  
In claim 7, line 4; please amend ‘imputting’ to read “inputting”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the batches" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf (US Pub 20170039449) in view of Rushing (US Pub 20190277749).
Re claim 1, Scharf discloses a computer-implemented method comprising: 

for each of the agricultural fields (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69), using all the digital images for that agricultural field (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69), preprocessing (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69) spectral band intensity values for each band among the plurality of bands (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69); 
inputting the plurality of preprocessed spectral band intensity values for a particular field (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68) to result in obtaining output comprising a predicted yield value (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68) for that particular field (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68) or an agricultural field other than the particular field (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68); and based on the 
These design are however disclosed by Rushing.  Rushing discloses wherein the design comprises receiving images (Paragraphs 89-92, 94, 98 and 109; Figure 1A) at an agricultural intelligence processing system (Paragraphs 89-92, 94, 98 and 109; Figure 1A); wherein the intensity value processing comprises resulting in storing (Paragraphs 81, 84, 86, 89, 94, 190, 217-218, 227-228, 270) a plurality of preprocessed intensity values (Paragraphs 81, 84, 86, 89, 94, 190, 217-218, 227-228, 270) at a field level for all the agricultural fields (Paragraphs 81, 84, 86, 89, 94, 190, 217-218, 227-228, 270); inputting stored intensity values (Paragraphs 19, 94, 96, 167-169, 190-191, 218, 228, 255-256, 279, 301, 303-304) to a machine learning model (Paragraphs 19, 94, 96, 167-169, 190-191, 218, 228, 255-256, 279, 301, 303-304) to result in obtaining output comprising a predicted yield value (Paragraphs 19, 94, 96, 167-169, 190-191, 218, 228, 255-256, 279, 301, 303-304); and (4) based on the predicted yield value (Figures 12A-D; Paragraphs 81, 82, 85, 89-90, 94-95, 110, 301, 303-304), causing 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Scharf in order to incorporate the modelling design as shown in Rushing as it would be obvious to one of skill to use known and understood processing techniques to efficiently process large values of data to determine processing results to efficiently be presented to the user in order to provide information to improve the yield and quality of the crop under consideration.

Re claim 11, Scharf discloses a system comprising: 
Receiving (Paragraphs 15, 16, 32-35, 69), a plurality of digital images (Paragraphs 11-12, 15, 16, 32-35, 54, 69) of a plurality of agricultural fields (Paragraphs 12, 15, 16, 32-35, 54, 69), each of the agricultural fields (Paragraphs 12, 15, 16, 32-35, 54, 69) represented by one or more digital images (Paragraphs 11-12, 15, 16, 32-35, 54, 69) obtained in-season or in different planting seasons (Paragraphs 12, 15, 16, 32-35, 54, 69), each digital image of an agricultural field (Paragraphs 11-12, 15-16, 32, 34, 36-38, 69) comprising a set of pixels with pixel values (Paragraphs 11-12, 15-16, 32, 34, 36-38, 69), each pixel value of a pixel representing a set of spectral band intensities (Paragraphs 11-12, 15-16, 32, 34, 36-38, 69), each spectral band intensity of a set of spectral band intensities (Paragraphs 11-12, 15-16, 32, 34, 36-38, 69) represented by a spectral band intensity value of one band (Paragraphs 11-12, 15-16, 32, 34, 36-38, 69) 
for each of the agricultural fields (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69), using all the digital images for that agricultural field (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69), preprocessing (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69) spectral band intensity values for each band among the plurality of bands (Paragraphs 12, 15-16, 32, 36-38, 41, 57, 69); 
inputting the plurality of preprocessed spectral band intensity values for a particular field (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68) to result in obtaining output comprising a predicted yield value (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68) for that particular field (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68) or an agricultural field other than the particular field (Paragraphs 15-16, 32, 39-44, 58, 60-62, 68); and based on the predicted yield value (Figure 12 Paragraphs 57-58; Figure 6 Paragraph 63), generating an updated field yield map (Figure 12 Paragraphs 57-58; Figure 6 Paragraph 63); however Scharf fails to explicitly disclose (1) wherein the design comprises receiving images at an agricultural intelligence processing system (2) wherein the intensity value processing comprises resulting in storing a plurality of preprocessed intensity values at a field level for all the agricultural fields; (3) inputting stored intensity values to a machine learning model to result in obtaining output comprising a predicted yield value; and (4) based on the predicted yield value, causing generating and displaying an updated field yield map of the particular field using a graphical user interface of a client computing device; and (5) wherein the system comprises one or more processors; a 
These design are however disclosed by Rushing.  Rushing discloses wherein the design comprises receiving images (Paragraphs 89-92, 94, 98 and 109; Figure 1A) at an agricultural intelligence processing system (Paragraphs 89-92, 94, 98 and 109; Figure 1A); wherein the intensity value processing comprises resulting in storing (Paragraphs 81, 84, 86, 89, 94, 190, 217-218, 227-228, 270) a plurality of preprocessed intensity values (Paragraphs 81, 84, 86, 89, 94, 190, 217-218, 227-228, 270) at a field level for all the agricultural fields (Paragraphs 81, 84, 86, 89, 94, 190, 217-218, 227-228, 270); inputting stored intensity values (Paragraphs 19, 94, 96, 167-169, 190-191, 218, 228, 255-256, 279, 301, 303-304) to a machine learning model (Paragraphs 19, 94, 96, 167-169, 190-191, 218, 228, 255-256, 279, 301, 303-304) to result in obtaining output comprising a predicted yield value (Paragraphs 19, 94, 96, 167-169, 190-191, 218, 228, 255-256, 279, 301, 303-304); and (4) based on the predicted yield value (Figures 12A-D; Paragraphs 81, 82, 85, 89-90, 94-95, 110, 301, 303-304), causing generating and displaying an updated field yield map (Figures 12A-D; Paragraphs 81, 82, 85, 89-90, 94-95, 110, 301, 303-304) of the particular field using a graphical user interface of a client computing device (Figures 12A-D; Paragraphs 81, 82, 85, 89-90, 94-95, 110, 301, 303-304); and wherein the system comprises one or more processors (Paragraphs 37, 81-86, 88, 91, 92, 97, 141); a memory storing instructions which (Paragraphs 37, 81-86, 88, 91, 92, 97, 141), when executed by the one or more processors (Paragraphs 37, 81-86, 88, 91, 92, 97, 141), cause performance of the functions (Paragraphs 37, 81-86, 88, 91, 92, 97, 141).


Re claim 2, the combined disclosure of Scharf and Rushing as a whole disclose the method of claim 1, Scharf further discloses wherein the preprocessing further comprises: calculating an aggregated mean (Paragraphs 25, 31, 45, 47 and 49) or histogram value of the spectral band intensity values (Paragraphs 25, 31, 45, 47 and 49) of all digital images of the particular field for each band (Paragraphs 25, 31, 45, 47 and 49).

Re claim 12, the combined disclosure of Scharf and Rushing as a whole disclose the system of claim 11, Scharf further discloses wherein the instructions, when executed by the one or more processors, further cause performance of: calculating an aggregated mean (Paragraphs 25, 31, 45, 47 and 49) or histogram value of the spectral band intensity values (Paragraphs 25, 31, 45, 47 and 49) of all digital images of the particular field for each band (Paragraphs 25, 31, 45, 47 and 49).

Re claim 3, the combined disclosure of Scharf and Rushing as a whole disclose the method of claim 1, Rushing further discloses wherein further comprising: applying 

Re claim 13, the combined disclosure of Scharf and Rushing as a whole disclose the system of claim 11, Rushing further discloses wherein the instructions, when executed by the one or more processors, further cause performance of: applying the predicted yield value (Paragraphs 301, 303-304) to one or more digital images (Paragraphs 301, 303-304) of the particular field or an agricultural field other than the particular field in a subsequent planting season (Paragraphs 301, 303-304).

Re claim 8, the combined disclosure of Scharf and Rushing as a whole disclose the method of claim 1, Scharf further discloses wherein the plurality of bands of electromagnetic radiation (Paragraphs 32 and 37) includes at least Red (Paragraphs 32 and 37), Green (Paragraphs 32 and 37), Near-Infrared (NIR) (Paragraphs 32 and 37) and Red-Edge (RE) (Paragraphs 32 and 37).

Re claim 18, the combined disclosure of Scharf and Rushing as a whole disclose the system of claim 11, Scharf further discloses herein the plurality of bands of electromagnetic radiation (Paragraphs 32 and 37) includes at least Red (Paragraphs 32 and 37), Green (Paragraphs 32 and 37), Near-Infrared (NIR) (Paragraphs 32 and 37) and Red-Edge (RE) (Paragraphs 32 and 37).

 further comprising applying one or more of image band normalization (Paragraphs 19, 26, 91-94, 145, 211, 296, 301, 304), temporal averaging (Paragraphs 19, 26, 91-94, 145, 211, 296, 301, 304), or determining location cross features to prepare features provided to the trained machine learning model (Paragraphs 19, 26, 91-94, 145, 211, 296, 301, 304).

Re claim 19, the combined disclosure of Scharf and Rushing as a whole disclose the system of claim 11, Rushing further discloses the memory storing instructions which, when executed by the one or more processors, cause performance of functions comprising applying one or more of image band normalization (Paragraphs 19, 26, 91-94, 145, 211, 296, 301, 304), temporal averaging (Paragraphs 19, 26, 91-94, 145, 211, 296, 301, 304), or determining location cross features to prepare features provided to the trained machine learning model (Paragraphs 19, 26, 91-94, 145, 211, 296, 301, 304).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf and Rushing as applied to claims 1 and 11 above, and further in view of Shriver (US Pub 20180209949).
Re claim 4, the combined disclosure of Scharf and Rushing as a whole discloses the method of claim 1, but fails however to explicitly disclose re-training the trained machine learning model with digital images of another field obtained during a subsequent planting season, the predicted yield value, or a combination thereof; and 
This design is however disclosed by Shriver.  Shriver discloses re-training (Paragraphs 53-55) the trained machine learning model with digital images (Paragraphs 53-55) of another field obtained during a subsequent planting season, the predicted yield value (Paragraphs 53-55), or a combination thereof (Paragraphs 53-55); and periodically repeating re-training the trained machine learning model (Paragraphs 53-55) with a set of digital images obtained of the particular field, one or more agricultural fields other than the particular field (Paragraphs 53-55), or a combination thereof, during subsequent planting seasons (Paragraphs 53-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Scharf in order to incorporate the retraining processing as shown in Shriver as it would be obvious to continuously update the model based on recent field results to incorporate and assess any changes to the environment under review of short or long intervals of time as well as across the various geographical locations under consideration in order to get the most accurate result from the model in each use.

Re claim 14, the combined disclosure of Scharf and Rushing as a whole disclose the system of claim 11, but fails however to explicitly disclose wherein the instructions, when executed by the one or more processors, further cause performance of: re-training the trained machine learning model with digital images of another field obtained 
This design is however disclosed by Shriver.  Shriver discloses wherein the instructions, when executed by the one or more processors, further cause performance of: re-training (Paragraphs 53-55) the trained machine learning model with digital images (Paragraphs 53-55) of another field obtained during a subsequent planting season, the predicted yield value (Paragraphs 53-55), or a combination thereof (Paragraphs 53-55); and periodically repeating re-training the trained machine learning model (Paragraphs 53-55) with a set of digital images obtained of the particular field, one or more agricultural fields other than the particular field (Paragraphs 53-55), or a combination thereof, during subsequent planting seasons (Paragraphs 53-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Scharf in order to incorporate the retraining processing as shown in Shriver as it would be obvious to continuously update the model based on recent field results to incorporate and assess any changes to the environment under review of short or long intervals of time as well as across the various geographical locations under consideration in order to get the most accurate result from the model in each use.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf and Rushing as applied to claims 1 and 11 above, and further in view of Garg (US Pub 20180330435).
Re claim 5, the combined disclosure of Scharf and Rushing as a whole discloses the method of claim 1, but fails to explicitly disclose the design further comprising: grouping the predicted yield value with a particular batch of a plurality of batches of sets of predicted yield data corresponding to a set of fields other than the particular field, each batch with a set of predicted yield data; inputting the particular batch to the trained machine learning model; and repeating the inputting function for batches other than the particular batch.
This design is however disclosed by Garg.  Garg discloses the design further comprising: grouping the predicted yield value (Paragraphs 8-11, 45-46, 68-69) with a particular batch of a plurality of batches of sets of predicted yield data (Paragraphs 8-11, 45-46, 68-69) corresponding to a set of fields other than the particular field (Paragraphs 8-11, 45-46, 68-69), each batch with a set of predicted yield data (Paragraphs 8-11, 45-46, 68-69); inputting the particular batch to the trained machine learning model (Paragraphs 8-11, 45-46, 68-69); and repeating the inputting function for batches other than the particular batch (Paragraphs 8-11, 45-46, 68-69).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Scharf in order to incorporate the yield consideration as shown in Garg in order to allow the user to focus the analysis on a particular geographical area for a variety of reasons and review the performance over 

Re claim 15, the combined disclosure of Scharf and Rushing as a whole disclose the system of claim 11, but fails however to explicitly disclose wherein the instructions, when executed by the one or more processors, further cause performance of:  -68-grouping the predicted yield value with a particular batch of a plurality of batches of sets of predicted yield data corresponding to a set of agricultural fields of the plurality of agricultural fields other than the particular field, each batch with a set of predicted yield data; inputting the particular batch to the trained machine learning model; and repeating the inputting function for batches other than the particular batch.
This design is however disclosed by Garg.  Garg discloses wherein the instructions, when executed by the one or more processors, further cause performance of:  -68- grouping the predicted yield value (Paragraphs 8-11, 45-46, 68-69) with a particular batch of a plurality of batches of sets of predicted yield data (Paragraphs 8-11, 45-46, 68-69) corresponding to a set of fields other than the particular field (Paragraphs 8-11, 45-46, 68-69), each batch with a set of predicted yield data (Paragraphs 8-11, 45-46, 68-69); inputting the particular batch to the trained machine learning model (Paragraphs 8-11, 45-46, 68-69); and repeating the inputting function for batches other than the particular batch (Paragraphs 8-11, 45-46, 68-69).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Scharf in order to incorporate the yield consideration as shown in Garg in order to allow the user to focus the analysis on 

Re claim 6, the combined disclosure of Scharf and Rushing as a whole discloses the method of claim 1, but fails to explicitly disclose the design wherein predicted yield data of the batches of sets of predicted yield data correspond to one or more regions of interest within an agricultural field.
This design is however disclosed by Garg.  Garg discloses the design wherein predicted yield data (Paragraphs 8-11, 45-46, 68-69) of the batches of sets of predicted yield data (Paragraphs 8-11, 45-46, 68-69) correspond to one or more regions of interest within an agricultural field (Paragraphs 8-11, 45-46, 68-69).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Scharf in order to incorporate the yield consideration as shown in Garg in order to allow the user to focus the analysis on a particular geographical area for a variety of reasons and review the performance over a period of time to determine characteristics influential to the success or issues present in the given area of consideration.

Re claim 16, the combined disclosure of Scharf, Rushing and Garg as a whole discloses the system of claim 15, Garg further discloses wherein the predicted yield data (Paragraphs 8-11, 45-46, 68-69) of batches of sets of predicted yield data .

Allowable Subject Matter
Claims 7, 10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 7 and 17, the prior art fails to disclose the specific handling and indicating of missing digital images.  Re claims 10 and 20, the prior art fails to disclose the processing and removal of images distorted from cloud cover events.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631